DETAILED ACTION

Application Data Sheet

	The Specification states that the application is CONINUATION application of 11/426,002, however, it is not currently being afforded this status.  None of the Application Data Sheets claim domestic benefit.  For a benefit claim under 35 U.S.C. 120, the later-filed application must contain a reference to the prior-filed copending application. For applications filed on or after September 16, 2012, the specific reference to the prior application must be in the application data sheet (MPEP 1504.20).
	Although the effective filing date for this application is currently 11/12/20, a search will be made with the 06/22/06 as the effective date, since a new ADS should remedy the lack of benefit. 

Claim Objections

Claim 1 is objected to because of the following informalities: “one of said base edges” lacks proper antecedent basis.  It is inferred that the “base edges” elicit the “base panel [with] four edges”.  “Said two indicia” also lacks proper antecedent basis and should read “said at least two indicia” Appropriate correction is required.
Claims 3 and 4 contain the term “said indicia” which lacks proper antecedent basis similar to above. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a rack for at least one medication container [details of container]”.  The claims are drawn to a rack wherein all limitation drawn to a medication container are intended use of the rack.   Claim 6 further recites “including one additional row of containers”, which is indefinite.  First, a “row of containers” is not disclosed, which an “additional row” presupposes.  Second, as noted above, only a rack is disclosed, not a combination of a rack and medication containers.   For consideration on its merits, the claim will be construed to mean a space for additional containers (intended use), which corresponds with claim 1.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivero (US 2007/0295636).
Rivero discloses all of the claimed subject matter in the publication of the app# 11/426,002 that is deemed a parent application in the applicant’s Specification.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wolfe (US 3,442,378), McGuire (US 3,145,841), Vastola (US 2005/0189258), Upchurch et al. (US 2015/0014203), Miceli et al. (US 9,980,881), Hayes (US 3,579,883), Weinstein et al. (US 6,077,530), and Welles (US 6,464,506), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637